DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 12/16/2021 has been entered. Claims 1, 11, 12 and 15 have been amended. Claims 19 and 20 remain withdrawn, therefore, claims 1-18 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 

Drawings
The drawings are objected to because:
“an upper portion of a side surface” (claim 10) needs to be referred to in the specification with a numeral that can be located in the drawings with a reference line. The same issue applies to “a side edge and an opposite side edge” (claim 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer, US (2019/0136623).
In regards to claim 1 Kieffer discloses:
A pool ladder (fig. 1A) comprising:
a first leg extension (right hand side 18) and a second leg extension (left hand side 18), each having a generally continuous profile (fig. 1A); a first tread (fig. 2) comprising a first through-hole (right hand side hole 40) and a second through-hole (left hand side hole 40), the first through-hole being sized to slidingly receive the generally continuous profile of the first leg extension (fig. 1A & 1B), and the second through-hole being sized to slidingly receive the generally continuous profile of the second leg extension (fig. 1A & 1B) wherein the first tread is formed as a single component (where a single component includes several elements i.e. elements shown in fig. 1B - the specification does not specifically define what is meant by “single component” such that with the broadest reasonable interpretation a single component can be formed by multiple elements, if the applicant intends it to be molded of a single monolithic element, than the claim should reflect this narrower scope - however, there must be support in the original disclosure to such an amendment to avoid new matter); and a first tread support (right hand side 110) and a second tread support (left hand side 110), the first tread support engageable to the first leg extension (via holes 120, 122 & 124) at a first tread location (location of one of steps 24 shown 

    PNG
    media_image1.png
    299
    499
    media_image1.png
    Greyscale

In regards to claim 13 Kieffer discloses a second tread comprising a first through-hole and a second through-hole, the first through- hole of the second tread being sized to slidingly receive the generally continuous profile of the first leg extension, and the second through-hole of the second tread being sized to slidingly receive the generally continuous profile of the second leg extension; and a fifth tread support and a sixth tread support, the fifth tread support engaged at a second tread location on the first leg extension and being separate from the in the same manner described above for the first tread applies to a second tread i.e. one of the other treads 24 of Kieffer).
In regards to claim 14 Kieffer discloses a third tread comprising a first through-hole and a second through-hole, the first through- hole of the third tread being sized to slidingly receive the generally continuous profile of the first leg extension, and the second through-hole of the third tread being sized to slidingly receive the generally continuous profile of the second leg extension; and a seventh tread support and an eighth tread support, the seventh tread support engaged at a third tread location on the first leg extension and being separate from the first leg extension, the eighth tread support engaged at a third tread location on the second leg extension and being separate from the second leg extension, each of the seventh and eighth tread supports protruding from the respective leg extension a sufficient amount when engaged to prevent the first and second through-holes of the third tread from sliding past the third tread locations (in the same manner described above for the first tread applies to a third tread i.e. one of the other treads 24 of Kieffer, since Kieffer discloses a top tread and at least three additional treads).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer as applied to claim 1 above, and further in view of Sordo, US (2013/0048427).
In regards to claim 2 Kieffer does not disclose a base component.
However, Sordo teaches a base component (1; figs. 1 & 4) comprising a first pocket and a second pocket (two pockets 12s in element 3; fig. 4 of components 1 at bottom of two stiles shown in fig. 1), the first pocket being sized to receive a bottom end of the first leg extension (bottom of 13; shown in fig. 4; equivalent to 18 of Kieffer), the second pocket being sized to receive a bottom claim 2).
the base component is pivotably connected (on slit 6) to the first leg extension and the second leg extension (claim 3).
the first leg extension comprises a first tab (5, 7; fig. 4) protruding from the bottom end of the first leg extension (fig. 4); the second leg extension comprises a second tab (5, 7; fig. 4) protruding from the bottom end of the second leg extension (fig. 4); and the first pocket and the second pocket each comprise a curved bottom surface (surface of 4 & 2; fig. 4) with a slotted opening (6), the first tab (5, 7) being slidably connected to the slotted opening of the first pocket, the second tab being slidably connected to the slotted opening of the second pocket (fig. 4) (claim 4).
the base component is formed of two components (right- and left-hand side 1s; fig. 1); and wherein a first component (right hand side 1) of the base component comprises the first pocket (right hand side 12 of component 1), and a second component (left hand side 1) of the base component comprises the second pocket (left hand side 12 of component 1) (claim 6).

    PNG
    media_image2.png
    761
    442
    media_image2.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the base components taught by Sordo onto the bottom of the extension legs of the ladder of Kieffer for their predictable function of firstly providing stabilizing means via suction cups 9 and secondly, to provide flexibility for the leaning of the ladder of Kieffer via the tilting ability provided by slit 6.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer and Sordo as applied to claim 2 above, and further in view of Crampton, US (10240394).
In regards to claim 7 Kieffer and Sordo do not teach the base component is one component.
However, Crampton teaches the base component (10) is one component (as shown in fig. 1) comprising both the first pocket and the second pocket (30, 32; equivalent to pockets 12s of components 1 of Sordo).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to have the base component being one component as taught by Crampton in order to maintain a further sturdy structure by restraining the distance between the bottom ends of the two extension legs. 
	Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer as applied to claim 1 above, and further in view of Nasrabad, US (2018/0327002).
In regards to claim 8 Kieffer does not disclose a first handrail and a second handrail.
However, Nasrabad teaches a first handrail (right hand side 80; fig. 4a, 4b) removably connected to a top end of the first leg extension (top end of right hand side 60; equivalent to right 18 of Kieffer); and a second handrail (left hand side 80; fig. 3a, 3b) removably connected to a top end of the second leg extension claim 8).
the first and second handrails are sliding received through an opening (opening through 122) in a top surface of the respective first and second leg extensions (top surfaces of 58 and 60; fig. 4a, 4b, note that numerals are shown in fig. 3a, 3b in a different embodiment) (claim 9).
the first and second handrails are slidingly received through an opening (opening through 122) in a top surface and an upper portion of a side surface of the respective first and second leg extensions (top surfaces of 58 and 60; fig. 4a, 4b, note that numerals are shown in fig. 3a, 3b in a different embodiment) (claim 10).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the first and second handrails taught by Nasrabad for their predictable function of providing the user hand gripping means for stabilizing when standing at the top of the ladder as a basic safety measure in case of loss of balance.
	In regards to claim 12 Kieffer discloses a top tread comprising a first through-hole and a second through-hole, the first through- hole of the top tread being sized to slidingly receive the removable connection of the first handrail and (in the same manner described above for the first tread applies to the top tread 24 of Kieffer).
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer, US (2019/0136623).  
In regards to claim 15 Kieffer discloses:
A pool ladder (fig. 1), the kit comprising: a first leg extension (right hand side 18; fig. 1A); a second leg extension (left hand side 18; fig. 1A); a first tread (one of the middle 24s) formed of a single component (where a single component includes several elements i.e. elements shown in fig. 1B); a first tread support (right hand side 110; fig. 2); and a second tread support (left hand side 110; fig. 2).
In regards to claim 15 Kieffer does not disclose the pool components being a kit. Examiner takes Official Notice that manufacturing an assembly 
In regards to claim 16 Kieffer discloses a base component (bottom most rung 24; fig. 1A).
In regards to claim 18 Kieffer discloses a top tread (top 24); a third tread (one of the other 24s) support; and a fourth tread support (another one of treads 24) (since Kieffer discloses a top tread and at least four more treads).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer as applied to claim 15 above, and further in view of Nasrabad, US (2018/0327002).
In regards to claim 17 Kieffer does not disclose a first handrail and a second handrail.
However, Nasrabad teaches a first handrail and a second handrail.
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the first and second handrails taught by Nasrabad for their predictable function of providing the user hand gripping means for stabilizing when standing at the top of the ladder as a basic safety measure in case of loss of balance.
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive because:
Applicant argues “Kieffer is directed to a telescopic ladder with rungs 24 that secure to the columns 18. However, Kieffer does not teach or suggest at least a first tread comprising a first through-hole and a second through-hole, the first through-hole being sized to slidingly receive the generally continuous profile of the first leg extension, and the second through- hole being sized to slidingly receive the generally continuous profile of the second leg extension, wherein the first tread is formed as a single component, as recited in amended claim 1 … Therefore, the "tread" of Kieffer is formed of multiple components that are connected around the columns. The "tread" of Kieffer is not formed of a single component with through-holes that are sized to be slidingly received by the columns 18”; examiner respectfully disagrees and presents that: firstly, Kieffer indeed discloses a first through-hole (right hand side hole 40) and a second through-hole (left hand side hole 40), the first through-hole being sized to slidingly receive the generally continuous profile of the first leg extension (fig. 1A & 1B), and the second through-hole being sized to slidingly receive the monolithic component” to review reference Morral Gispert US 5547041 before future submissions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634